Citation Nr: 1418811	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-13 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired mental disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for a kidney disorder, to include as due to exposure to asbestos.

3.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for acquired mental disorders and for a kidney and a respiratory disorder, respectively. 

The Veteran testified at a November 2013 videoconference hearing before the undersigned.  The transcript of this hearing has been associated with the claims file.

The Board notes that there is no evidence in the claims file showing that the Veteran filed timely substantive appeals with respect to his service connection claims for a kidney disorder and a respiratory disorder.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  Specifically, when the Veteran presented testimony at the November 2013 hearing, no substantive appeal was located within the claims file as of that date.  In order to have perfected his appeal within the prescribed time limits, the Veteran needed to have submitted a VA Form 9 or the equivalent within one year of the September 14, 2011 rating decision denying his claim or within 
60 days of the August 19, 2013 statement of the case (SOC), whichever was later.  See 38 C.F.R. §§ 20.202, 20.302(b).  As no substantive appeal had been received by October 19, 2013, which was the latest date for the Veteran to submit his substantive appeals, the Board finds that timely substantive appeals were not filed.  

Nonetheless, at the time of the November 2013 hearing, it was not clear whether the Board would have jurisdiction over the Veteran's kidney disorder or respiratory disorder claims.  The Board took testimony on these claims upon the representation and expected further development that the Veteran had in fact filed timely substantive appeals.  Given the procedural history discussed above and in light of recent case law, the Board finds that although a timely substantive appeal has not been filed, it may still exercise jurisdiction over the Veteran's kidney disorder and respiratory disorder claims for the following reasons. 

The United States Court of Appeals for Veterans Claims (Court) has issued a decision in which it held that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  Because the Veteran has now presented testimony regarding his kidney disorder and respiratory disorder claims at hearing, and because the Veteran may well have thought that in appealing his claim for an acquired psychiatric disorder he had also perfected the appeals as to the kidney disorder and the respiratory disorder, the Board finds that there is good cause to waive the issue of timeliness.  See id.  Thus, the requirement that the Veteran file timely substantive appeals is waived and the Board will exercise jurisdiction over the Veteran's kidney disorder and respiratory disorder claims.  Id.   

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record (see VA Form 21-8940 received in approximately December 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Upon a complete review of the claims file and in consideration of the testimony of the Veteran before the undersigned, further development is warranted.

The Veteran contends that an in-service personal assault caused his current psychiatric disorder, assessed variously as schizophrenia, schizoaffective disorder, and as depression.  This contention appears in the record for the first time at hearing before the undersigned.  As such, the Board finds that a remand is necessary so that the VA may associate outstanding treatment records, provide additional notice, and obtain an examination.

Notice in accordance with 38 C.F.R. § 3.159(b) of the information and evidence necessary to establish a claim of a claim based on military sexual trauma under 
38 C.F.R. § 3.304(f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  Adjudication of the claim under this theory of entitlement should be conducted by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records from July 2013 to the present.

2.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.  Also, provide the Veteran with any relevant notice and/or questionnaires concerning his claimed exposure to asbestos.

3.  Obtain the Veteran's in-service mental health treatment records through the appropriate channels as mental health records are maintained separately from service treatment records per the VA Adjudication Procedures Manual M21-1-MR.  Service treatment records in the claims file indicate in September 1978 the Veteran was subject to a "command directed" referral "at this facility," while he was assigned to Fort Lee, Virginia.  Contemporary documents make reference to Kenner Army Hospital, Fort Lee, Virginia.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

4.  Request the Veteran to complete an authorization and release (VA Form 21-4142) to allow VA to obtain any outstanding records pertaining to mental health treatment, as referenced by the Veteran in his statements of record dated May 2008 and February 2009, specifically from the Alabama Department of Corrections, from 1990 to 1997.  Additionally, request that the Veteran provide an authorization for release of records from the Mobile Mental Health Clinic in Alabama.  In particular, the Veteran testified to seeking mental health treatment there in 1978, shortly after his discharge from service.  (See also Statement from Veteran, received in July 2009)  He should also be asked identify and complete an authorization form for any other non-VA facilities with pertinent outstanding records. 

All requests and all responses for such records, including negative responses, should be documented in the claims file.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

5.  If, and only if, medical treatment reports of record contain a diagnosis or assessment of a respiratory disorder, then arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate VA examiner, in order to provide a VA medical opinion on the etiology of the current respiratory disorder.  

At 2013 hearing, the Veteran reported that he had been informed by a clinician that he was assessed with COPD.  While the Veteran is competent to report a contemporaneous diagnosis from a medical professional, the Board has not reached a finding as to the credibility of this statement.  The Veteran's contention is that his "breathing problems" are related to his claimed exposure to asbestos, presumed to have been in the facilities of Fort Lee, Virginia, in 1978, and to his duties as a fuels handler during this same period of time.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and private treatment reports of record, in particular those dated in 2011, from Plantation General Hospital and from Broward Health.    

The examiner should provide an opinion on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current respiratory disorder is related to his period of service, to include as due to presumed exposure to asbestos and to his duties as a fuels handler.   

If the reviewer determines that a physical examination is necessary, schedule the Veteran for such.

A compressive rationale should be given for all opinions and conclusions expressed.  The examiner should discuss the findings with all other pertinent evidence of record, including the Veteran's statements, at hearing, that the onset of his disorder began during service.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why this is so. 

6.  After completing the above development in #1-4 above, arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate VA clinician/examiner, in order to provide a VA medical opinion on the etiology of the current kidney disorder, assessed variously as chronic renal failure and as hypertensive renal disease.  

The Veteran's contention is that the kidney disorder is related to his claimed exposure to asbestos, presumed to have been in the facilities of Fort Lee, Virginia, in 1978, and to his duties as a fuels handler during this same period of time.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and private treatment reports of record, in particular those dated in 2011 and 2012, from Plantation General Hospital, Broward Health, West Florida Healthcare.    

In the medical opinion report, the examiner should offer comments and provide an opinion, with supporting rationale, on whether it is at least as likely as not (e.g., a  50 percent or greater probability) that the Veteran's current kidney disorder is related to his period of active service, to include as due to exposure to asbestos.   

If the reviewer determines that a physical examination is necessary, schedule the Veteran for such.

A comprehensive rationale should be given for all opinions and conclusions expressed.  The examiner should discuss the findings with all other pertinent evidence of record, including the Veteran's statements, at hearing, that the onset of his disorder began during service.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why this is so. 

7.  After completing the above development in #1-4 above, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, to include schizophrenia, schizoaffective disorder, and depression.  The claims file must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a) Interview the Veteran as to the relevant history of his claimed military sexual trauma and psychiatric disorder, to include schizophrenia, schizoaffective disorder, and depression and include a detailed description of that history in his or her report. 

(b) Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the alleged military sexual trauma occurred, to include a discussion of any relevant markers.  While review of the entire file is required, attention is invited to the following particular records:

(i) The Veteran's November 2013 testimony.  
(ii) The Veteran's February 2009 handwritten statement.   
(iii) VA treatment records, in particular the 2009 evaluations.  

(c) Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim in 2008.   

(d) If a diagnosis of PTSD is appropriate, the examiner should specify whether: (i) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; (ii) any alleged personal assault found to be established by the evidence of record in the examiner's opinion was sufficient to produce PTSD; and (iii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(e) For any psychiatric diagnosis other than PTSD (i.e., schizophrenia, schizoaffective disorder, depression), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during or was caused by his active service.  For any psychosis (here, schizophrenia and schizoaffective disorder), please note if there were any manifestation within 1 year of the Veteran's discharge from active service in November 1978.  If it is determined that there are psychotic manifestations, please state to what degree they manifested.

The examiner should provide a comprehensive rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

8.  After completing all of the above, readjudicate the issues on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


